        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 1 of 16




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 IN RE:

 EX PARTE APPLICATION OF
 FREDERICK J. WARREN FOR AN                         Misc. Action No. 1:20-mc-00208 (PGG)
 ORDER TO OBTAIN DISCOVERY FOR
 USE IN FOREIGN PROCEEDINGS
 PURSUANT TO 28 U.S.C. § 1782


                        CONFIDENTIALITY AGREEMENT AND
                     PROPOSED STIPULATED PROTECTIVE ORDER

       This Confidentiality Agreement and Proposed Stipulated Protective Order (“Order”) is

entered into by and among Fintech Advisory, Inc. (“Fintech”); Wilk Auslander LLP; and

Frederick J. Warren (“Mr. Warren”), as a representative of the claimants (the “Claimants”) in the

NAFTA proceeding Alicia Grace and Others v. United Mexican States (ICSID Case No.

UNCT/18/4) (the “NAFTA Proceeding”); as well as any other persons or entities who receive

Discovery Material (defined below) consistent with the terms of this Order and become bound by

this Order by executing Exhibit A hereto (a “Declaration”). Each of these persons or entities

shall be referred to herein individually as a “Party,” and, collectively, as the “Parties.” The Party

or Parties making available Discovery Material shall be referred to as the “Producing Party” or

the “Producing Parties,” and the Party receiving Discovery Material shall be referred to as the

“Receiving Party.”

                                              Recitals

       WHEREAS, Mr. Warren has served Fintech and Wilk Auslander LLP with subpoenas

(the “Subpoenas”) pursuant to the order granting the Ex Parte Application of Frederick J.

Warren Pursuant to 28 U.S.C. § 1782 for an Order to Take Discovery in Aid of a Foreign
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 2 of 16




Proceeding, issued by Judge Paul G. Gardephe in the above-captioned proceeding (the “Order

Granting Subpoenas”); and

       WHEREAS, Fintech and Wilk Auslander LLP, filed a Joint Motion to Vacate or, in the

Alternative, to Reconsider the Order Granting Subpoenas (ECF No. 23) (the “Motion to

Vacate”); and

       WHEREAS, Mr. Warren filed an opposition to the Motion to Vacate (ECF No. 29); and

       WHEREAS, on October 21, 2020, the Court entered a Memorandum Opinion and Order,

in which it denied the Motion to Vacate as to Fintech and granted the Motion to Vacate as to

Wilk Auslander LLP (ECF No. 32) (the “Memorandum Opinion and Order”); and

       WHEREAS, on November 13, 2020, Fintech filed a Notice of Appeal of the

Memorandum Opinion and Order (ECF No. 36); and

       WHEREAS, on December 22, 2020, Mr. Warren filed an application in the United States

District Court for the Southern District of Texas, in an action titled In re: Application of

Frederick J. Warren for an Order to Obtain Discovery for Use in Foreign Proceedings Pursuant

to 28 U.S.C. § 1782 (the “S.D. Tex. 1782 Proceeding”), seeking permission to serve subpoenas

on Seadrill Americas, Inc. (“Seadrill Americas”); and

       WHEREAS, Mr. Warren and the Claimants have agreed to dismiss this above-referenced

proceeding and the S.D. Tex. 1782 Proceeding, and not to pursue, directly or indirectly, any

further discovery from Fintech, Seadrill Limited, or Seadrill Americas in any forum for use in

the NAFTA Proceeding, in exchange for making available to them discovery (the “Chapter 15

Discovery”) that Fintech and Seadrill Limited previously produced to the Foreign Representative

of the foreign debtors, Perforadora Oro Negro, S. de R.L. de C.V. and Integradora De Servicios

Petroleros Oro Negro, S.A.P.I. De C.V. (together, “Oro Negro”) in the matter In re Perforadora



                                                  2
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 3 of 16




Oro Negro, S. de R.L. de C.V. et al., No. 18-11094 (SCC), pending in the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Proceeding”)and

premised upon the undertakings made by the parties within this Order; and

       WHEREAS, Fintech accordingly has agreed to make available to Mr. Warren and the

Claimants documents that itpreviously producedto the Foreign Representative of Oro Negroin

the Bankruptcy Proceeding, subject to an appropriate confidentiality agreement; and

       WHEREAS, Wilk Auslander LLP, with the consent of its client, non-party Seadrill

Limited, accordingly has agreed to make available to Mr. Warren and the Claimants documents

that Seadrill Limited previously produced to the Foreign Representative of Oro Negro in the

Bankruptcy Proceeding, subject to an appropriate confidentiality agreement; and

       WHEREAS, Fintech accordingly has agreed to make available to Mr. Warren and the

Claimants transcripts of depositions that were taken as part of the discovery granted to the

Foreign Representative of Oro Negroin the Bankruptcy Proceeding, subject to an appropriate

confidentiality agreement; and

       WHEREAS, Wilk Auslander LLP, with the consent of Seadrill Limited, accordingly has

agreed to make available to Mr. Warren and the Claimants for their use transcripts of depositions

that were taken as part of the discovery granted to theForeign Representative of Oro Negroin

the Bankruptcy Proceeding, subject to an appropriate confidentiality agreement; and

       WHEREAS, Fintech and Wilk Auslander LLP have agreed to make the Chapter 15

Discovery available only to Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for the

Claimants, on an Attorneys’ Eyes Only basis upon the filing of this Order pending the Court’s

execution of this Order at which time it will be available to the Claimants subject to the

requirements of this Order; and



                                                 3
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 4 of 16




       WHEREAS, the Parties have agreed to stay the above-referenced proceedingand the

S.D. Tex. 1782 Proceeding upon the filing of this Order pending the Court’s execution of this

Order; and

       WHEREAS, Warren has agreed, given and subject to the undertakings given herein by

Wilk Auslander LLP, on its behalf and on behalf of Seadrill, and by Fintech, to dismiss the

above-referenced proceeding and the S.D. Tex. 1782 Proceeding with prejudice within one

business day of this Court’s execution of this Order, subject to Paragraph 14 below; and

       WHEREAS, Fintech and Seadrill Limited originally produced the Discovery Material(as

defined below)pursuant to a protective order entered by the court in the Bankruptcy Proceeding

(the “Bankruptcy Proceeding Protective Order”), see In re Perforadora Oro Negro, S. de R.L. de

C.V. et al., No. 18-11094 (SCC), ECF No. 169;

       NOW, THEREFORE, to facilitate and expedite the treatment of Discovery Material (as

defined below) and to protect Discovery Material (as defined below) that a Party seeks to

maintain as confidential, the Parties stipulate and agree asfollows:

       1.     The Parties shall submit this Order to the Court for approval and shall be bound

by the Order’s terms. The Parties shall abide by the terms of this Order pending its approval by

the Court, and if this Order is not entered by the Court for any reason, the Parties shall continue

to abide by its terms with respect to any Discovery Material (as defined below) made available

prior to the Court’s decision not to enter this Order unless the Court otherwise determines.

                                          Scope of Order

       2.     This Order applies to all Chapter 15 Discoverymade available by Fintech or Wilk

Auslander LLP to Mr. Warren, including but not limited to deposition transcripts(collectively,

“Discovery Material”).



                                                 4
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 5 of 16




       3.      Any non-Party that executes and delivers a Declaration to the Parties shall be

treated as a Party to this Order with all rights and obligations of the signatory Parties hereto and

shall be permitted to review Confidential Material and Highly Confidential Material to the extent

set forth in Paragraphs 7and 8.

       4.      Non-party Seadrill Limited and affiliates of Seadrill Limited that are incorporated

in the United States are third party beneficiaries of this Order and shall have the same rights to

enforce this Order as the Parties hereto. For the avoidance of doubt, (i) Seadrill Limited has not

appeared, and does not appear, in this above-captioned proceeding; (ii) Seadrill Limited does not

submit to the personal jurisdiction of this Court; and (iii) Seadrill Limited expressly preserves,

and does not waive, all applicable objections to personal jurisdiction.

                                   Designating Discovery Material

       5.      Fintech and Seadrill Limited previously designated Discovery Material as

“Confidential” or “Highly Confidential” (any such Discovery Material, “Designated Material”)

according to provisions of the Bankruptcy Proceeding Protective Order regarding the nature of

such materials and the manner of designation of such material. The Parties stipulate that those

designations, except as modified by an order of the Bankruptcy Court, shall apply to all

documentsmade availablein response to the Subpoenasin this proceeding and shall be treated as

Confidential or Highly Confidential, as marked, under this Order. Tothe extent that the

Receiving Party has documents or information, including but not limited to theDesignated

Material, that was received or became available to the Receiving Party on a non-confidential

basis not in violation of an obligation of confidentiality to any other person, was independently

developed by the Receiving Party without violating its obligations hereunder, or was published

or became publicly available in a manner that is not in violation of this Order or of any

obligation of confidentiality to any other person (“Non-Confidential Material”), nothing in this
                                                  5
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 6 of 16




Order shall limit the Receiving Party’s ability to use Non-Confidential Material in the NAFTA

Proceeding or otherwise, and the Non-Confidential Material cannot be designated “Confidential”

or “Highly Confidential” by virtue of the Producing Partyhaving provided it.

            Use and Disclosure of Confidential or Highly Confidential Material

       6.        General Limitations On Use And Disclosure Of All Discovery Material: All

Discovery Material, whether Designated Material or Non-Designated Material, shall be used by

the Receiving Party solely for the purposes of the NAFTA Proceeding and for potential

proceedings commenced in the future toannul, set aside or enforce awards, orders or decisions in

the NAFTA Proceeding. It shall not be used for any other purpose.

       7.        Confidential Material: Confidential Material, and any and all information

contained therein, may be given, shown, made available or communicated only to the following:

                 (a)    The Receiving Party and any other Claimant in the NAFTA Proceeding,
                        including their respective members, managers, partners, directors, officers,
                        employees and external and in-house counsel and their agents, only as
                        necessary to assist with or make decisions with respect to the NAFTA
                        Proceeding;

                 (b)    The Respondent in the NAFTA Proceeding, including its officers,
                        employees and external and in-house counsel and their agents, as
                        necessary to assist with or make decisions with respect to the NAFTA
                        Proceeding, provided that a Declaration on behalf of Respondent and its
                        counsel is executed in the form provided as Exhibit A; and

                 (c)    Any other persons specified in Paragraph 8 below.

       8.        Highly Confidential Material: Highly Confidential Material, and any and all

information contained therein, may be given, shown, made available or communicated only to

the following:

                 (a)    The Receiving Party’s counsel, to the extent they are directly responsible
                        for overseeing or assisting with the NAFTA Proceeding, and staff working
                        under the express direction of such counsel;



                                                  6
Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 7 of 16




     (b)   Counsel to the Respondent in the NAFTA Proceeding, to the extent it is
           directly responsible for overseeing or assisting with the NAFTA
           Proceeding, and staff working under the express direction of such counsel,
           provided any such counsel and staff execute a Declaration in the form
           provided as Exhibit A;

     (c)   Industry advisors, financial advisors, accounting advisors, experts and
           consultants (and their respective staff) that are retained by the signatories
           to this Order in connection with the NAFTA Proceeding or by counsel to
           the Respondent in the NAFTA Proceeding or by the NAFTA tribunal or
           by ICSID staff, only as necessary to assist with the NAFTA Proceeding;

     (d)   Any person who is indicated on the face of a document to have been an
           author, addressee or copy recipient thereof, an actual or intended recipient
           thereof, or in the case of meeting minutes, an attendee of the meeting;

     (e)   Outside photocopying, graphic production services, or litigation support
           services, as necessary for use in connection with the NAFTA Proceeding;

     (f)   Court reporters, stenographers, or videographers who record testimony in
           connection with the NAFTA Proceeding;

     (g)   Members of the NAFTA Proceeding tribunal, and clerical staff;

     (h)   Members of ICSID directly involved or assisting in the administration of
           the NAFTA Proceeding;

     (i)   Non-professional support personnel providing general secretarial services
           (such as word processing and printing) to and working under the
           supervision and direction of any natural person bound by and allowed to
           see Highly Confidential Material under this Order—in each case, only as
           necessary to assist such natural person with respect to the NAFTA
           Proceeding;

     (j)   Any government agency, internal or external auditor or regulatory body or
           authority having authority to regulate or oversee any respects of the
           Receiving Party’s business or that of its affiliates, if required by any
           applicable statute, law, rule or regulation, subpoena, civil investigative
           demand or similar demand, or request; provided that (i) as permitted by
           applicable laws, the Receiving Party provides the Producing Party with
           prior written notice of any such request or requirement (unless such notice
           is prohibited by applicable law) so that the Producing Party may seek a
           protective order or other appropriate remedy; and (ii) the Receiving Party
           advises such recipient of the confidential nature of the information being
           disclosed and requests confidential treatment thereof;

     (k)   Any other person or entity with respect to whom Fintech or Seadrill
           Limited may consent in writing or upon order of this Court;

                                     7
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 8 of 16




               (l)     During a cross examination in the NAFTA Proceeding, any witness
                       adverse to the Receiving Party whose cross examination requires that the
                       witness be shown a document; and

               (m)     During a direct examination in the NAFTA Proceeding, or in preparation
                       for such a direct examination, of any witness, provided any such witness
                       executes a Declaration in the form provided as Exhibit A.

       9.      Designated Material to be Disclosed Only in Accordance with Paragraphs 7 and

8: Confidential Material, and any and all information contained therein, shall not be given,

shown, made available, disclosed, or communicated in any way, except to those people provided

in Paragraphs 7. Highly Confidential Material, and any and all information contained therein,

shall not be given, shown, made available, disclosed, or communicated in any way, except to

those persons provided in Paragraph 8.

       10.     Prerequisite to Disclosure of Designated Material: Before any entity, person, or

representative thereof identified in Paragraphs 7 and 8 is given access to Designated Material, if

permitted by this Order, such entity, person, or representative thereof shall be provided with a

copy of this Order and shall execute a Declaration, in the form provided as Exhibit A hereto.

For the avoidance of doubt, the NAFTA Proceeding Respondent and Claimants shall each be

required to fill out one declaration on behalf of each, that shall apply to any representative of the

Respondent as described in Paragraphs 7(b) and counsel described in 8(b) and each individual

Claimant and their representatives as described in 7(a) and counsel described in 8(a). Each such

Declaration shall be retained in the files of counsel for the Party who gave access to the

Designated Material to the person who was provided such access. Such executed Declarations

shall not be subject to disclosure under the Federal Rules of Civil Procedure, unless a showing of

good cause is made and the Court so orders.

       11.     Sealing of Designated Material Filed With Or Submitted To Tribunal: In the

event that Mr. Warren or any of the other Claimants seeks to file documents with the NAFTA

                                                  8
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 9 of 16




Proceeding tribunal that contain, identify, or reference Designated Materialand would otherwise

be available to the public, Mr. Warrenand/or the applicable Claimant(s)shall file a redacted

public copy of any such filings redacting the Designated Materialand shall not allow the public

disclosure of any material that contains, identifies, orreferences Designated Material.

                       Unauthorized Disclosure of Designated Material

       12.     Unauthorized Disclosure of Designated Material: In the event of a disclosure by

the Receiving Party of Designated Material to persons or entities not authorized by this Order to

receive such Designated Material, the Receiving Party making the unauthorized disclosure shall,

upon learning of the disclosure, immediately notify the person or entity to whom the disclosure

was made that the disclosure contains Designated Material subject to this Order, immediately

make reasonable efforts to recover the disclosed Designated Material as well as preclude further

dissemination or use by the person or entity to whom the disclosure was made, and immediately

notify the Producing Partyof the identity of the person or entity to whom the disclosure was

made, the circumstances surrounding the disclosure, and the steps taken to recover the disclosed

Designated Material and ensure against further dissemination or use thereof. Disclosure of

Designated Material other than in accordance with the terms of this Order may subject the

disclosing person to such sanctions and remedies as the Court may deem appropriate.

       13.     Objecting to Designated Material: The confidentiality designations assigned to

these documents in their original production in the Bankruptcy Proceeding are conclusive.

       14.     Good Faith Obligation: The Parties enterinto this Order in good faith. The

Producing Parties have no intention of preventing the Claimants’ use of the Discovery Material

as set forth in this Order. The Producing Parties also have no intention of providing the NAFTA

Proceeding Respondent with any documents (and especially none that were not produced in the

Chapter 15 Discovery) in connection with the NAFTA Proceeding, and have no intention of
                                                 9
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 10 of 16




testifying in the NAFTA Proceeding. Given those undertakings, Mr. Warren, on his behalf and

on behalf of the Claimants, has no intention of seeking additional discovery for use in the

NAFTA Proceeding subject to the Parties’ compliance with the terms of this Order.

        15.     Obligations Following Conclusion of the Disputes: Within 90 days of the

resolution of the NAFTA Proceeding, including all related annulment, set aside or enforcement

proceedings, unless otherwise agreed to by the Parties or ordered by a court or tribunal or as

provided by law, all Parties shall take all reasonable steps to return to counsel forthe Producing

Party, or to destroy, all Designated Material, and all copies or notes thereof in the possession of

any person, except that counsel may retain for its records (i) a copy of the Designated Material

produced by its own clients (but not copies of Designated Material producedor made available

by any other Party); (ii) its work product; (iii) a copy of court filings, transcripts, deposition

videotapes, deposition exhibits, expert reports, and exhibits introduced at any hearing or trial;

and (iv) Designated Material that may be required for regulatory recordkeeping purposes,

providedthat retained documents described in the foregoing (i) through (iv) will continue to be

treated as provided in this Order. If theReceiving Party chooses to take all reasonable steps to

destroy, rather than return, documents in accordance with this paragraph, theReceiving Party

shall, if requested by theProducing Party, verify such destruction in writing to counsel for the

Producing Party. Notwithstanding anything in this paragraph, to the extent that the information

in the Designated Material remains confidential, the terms of this Order shall remain binding.

        16.     Continuing Applicability of Confidentiality Agreement and Stipulated Protective

Order: The provisions of this Order shall survive the final termination of the NAFTA

Proceeding for any retained Designated Material. The final termination of the NAFTA

Proceeding shall not relieve counsel or other persons obligated hereunder from their



                                                  10
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 11 of 16




responsibility to maintain the confidentiality of Designated Material pursuant to this Order, and

the Court shall retain jurisdiction to enforce the terms of this Order.

       17.     Amendment of Confidentiality Agreement and Stipulated Protective Order: This

protective order may be amended only by written stipulation of Fintech, Wilk Auslander LLP,

and Mr. Warren on behalf of the Claimants.

       18.     Disclosure of Designated Material in Other Proceedings: If the Receiving Party is

subject to a motion or other form of legal process or any regulatory process or demand seeking

the disclosure of the Producing Party’s Designated Material, other than concerning the NAFTA

Proceeding, (i) as permitted by applicable laws, the Receiving Party shall promptly notify the

Producing Party (to the extent permitted by applicable law, regulation, or government agency) to

enable it to have an opportunity to appear and be heard on whether that information should be

disclosed, and (ii) in the absence of a court order preventing such legally required disclosure, the

Receiving Party shall be permitted to disclose only that portion of the information that is legally

required to be disclosed and shall inform in writing any person to whom such information is so

disclosed of the confidential nature of such information.

       19.     Use of Designated Material by Producing Party: Nothing in this Order affects the

right of the Producing Party to use or disclose its own Designated Material in any way.

       20.     Advice Of Counsel: Nothing herein shall prevent or otherwise restrict counsel

from rendering advice to their clients in connection with the NAFTA Proceeding and, in the

course thereof, relying on examination of Designated Material; provided, however, that in

rendering such advice and otherwise communicating with such client, counsel shall not make

specific disclosure of any information in any manner that is inconsistent with the restrictions or

procedures set forth herein.



                                                 11
       Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 12 of 16




       21.     Enforcement: Once entered, the provisions of this Order constitute an Order of

this Court and violations of the provisions of this Order are subject to enforcement and the

imposition of legal sanctions in the same manner as any other Order of the Court.



February 17, 2021

                                                     WILK AUSLANDER LLP


                                                      /s/ Julie Cilia

                                                     Jay S. Auslander
                                                     Julie Cilia
                                                     Natalie Shkolnik

                                                     825 Eighth Avenue, 29th Floor
                                                     New York, New York 10019
                                                     Telephone: (212) 981-2300
                                                     Facsimile: (212) 752-6380
                                                     jauslander@wilkauslander.com
                                                     jcilia@wilkauslander.com
                                                     nshkolnik@wilkauslander.com

                                                     Attorneys for Fintech Advisory, Inc. and Pro Se




                                                12
Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 13 of 16




                               QUINN EMANUEL URQUHART &
                               SULLIVAN, LLP

                                 /s/ David M. Orta
                               David M. Orta (admitted pro hac vice)
                               Juan P. Morillo (admitted pro hac vice)
                               Serafina Concannon

                               1300 I Street NW Suite 900
                               Washington, D.C. 20005
                               Telephone: (202) 538-8000
                               Facsimile: (202) 538-8100
                               davidorta@quinnemanuel.com
                               juanmorillo@quinnemanuel.com
                               serafinaconcannon@quinnemanuel.com

                               Attorneys for Frederick J. Warren




PURSUANT TO STIPULATION, IT IS SO ORDERED


Dated: _______________
       )HEUXDU\           _________________________




                              13
Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 14 of 16




                           Exhibit A

                          Declaration
       Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 15 of 16




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 IN RE:

 EX PARTE APPLICATION OF
 FREDERICK J. WARREN FOR AN                       Misc. Action No. 1:20-mc-00208 (PGG)
 ORDER TO OBTAIN DISCOVERY FOR
 USE IN FOREIGN PROCEEDINGS
 PURSUANT TO 28 U.S.C. § 1782



DECLARATION OF ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
THE CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER

       I, _____________________________declare under penalty of perjury (this

“Declaration”) that:

       1.      My address is                                                                     .

       2.      My present employer is                                                            .

       3.      My present occupation or job description is

                                                                                                 .

       4.      I hereby certify and agree that I have read and understand the terms of the

Confidentiality Agreement and Stipulated Protective Order (the “Order”) entered on January __,

2021 in In re Application of Frederick J. Warren Pursuant to 28 U.S.C. § 1782 for an Order to

Take Discovery in Aid of a Foreign Proceeding, No. 1:20-mc-00208 (PGG) in the United States

District Court for the Southern District of New York. All capitalized terms not otherwise

defined in this Declaration have the meanings ascribed to such terms in the Order. I further

certify that I will not use Designated Material for any purpose other than the NAFTA

Proceeding, and will not disclose or cause Designated Material to be disclosed to anyone not

expressly permitted by the Order to receive Designated Material who has also executed a

declaration agreeing to be bound by the terms and conditions of the Order or who has had a
        Case 1:20-mc-00208-PGG Document 41 Filed 02/18/21 Page 16 of 16




declaration agreeing to be bound by the terms of the Order signed on their behalf. I agree to be

bound by the terms and conditions of the Order.

       5.      I understand that I am to retain in confidence from all individuals not expressly

permitted to receive Designated Material, whether at home or at work, all copies of any

Designated Material, and that I will carefully maintain such materials in a manner consistent

with the Order. I acknowledge that the return or destruction of Designated Material shall not

relieve me from any other continuing obligations imposed upon me by the Order.

       6.      I acknowledge and agree that I am aware that by receiving Designated Material:

(a) I may be receiving material non-public information about companies that issue securities; and

(b) there exist laws, including federal securities laws, that may restrict or prohibit the sale or

purchase of securities of such companies as a result of the receipt of such information.

       7.      I stipulate to the jurisdiction of this Court solely with respect to the provisions of

the Order.



Date: _______________                          Signature: _______________________________




                                                   2
